 THE COOLIDGE CORPORATION3room, foundry melting room,foundry molding,foundry cleaningand grinding,and foundry patternmaking,foundry laborers andall foundry maintenance men, but excluding all other employees,includingoffice and clerical employees,professional em-ployees, guards,and supervisors as defined in the Act.Ifamajority vote for the Petitioner they will be taken tohave indicated their desire to constitute a separate appro-priate unit,and the Regional Director conducting the electiondirected herein is instructed to issue a certification of repre-sentatives to the Petitioner for the unit described,which theBoard, under such circumstances, finds to be appropriate forpurposes of collective bargaining.In the event a majority votefor the Intervenor,the Board finds that this voting group maycontinue to be bargained for as part of the existing unit and theRegional Director will issue a certification of results of elec-tion to such effect.[The Board set aside the Decision and Order of December11, 1953, to the extent that it dismisses the petition herein.][Text of Direction of Election omitted from publication.]Members Peterson and Beeson took no part inthe considera-tion of the above Supplemental Decision,Order, and Directionof Election.THE COOLIDGE CORPORATIONandINTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT, AND AGRI-CULTURAL IMPLEMENT WORKERS OF AMERICA, CIO,Petitioner.Case No.9-RC-2002.March 23, 1954SUPPLEMENTAL DECISION AND CERTIFICATION OFREPRESENTATIVEPursuant to a Decision and Direction of Election,'an elec-tion by secret ballot was conducted under the direction andsupervision of the Regional Director for the Ninth Regionamong the employees in the unit found appropriate by theBoard. Upon conclusion of the election a tally of ballots wasfurnished the parties,showing that of approximately 100 eli-gibblevoters,.96 cast ballots,of which 44 were for the Peti-tioner, 48 were for the Intervenor,'1was against partic-ipating labor organizations,and 3 were challenged.On September 14, 1953, the Petitioner filed its objections toelection.In accordance with the Rules and Regulations of theBoard, the Regional Director conducted an investigation and,iNot reported in printed volumes of Board Decisions and Orders.2 Coolidge Corporation Independent Union.108 NLRB No. 1. 4DECISIONSOF NATIONAL LABOR RELATIONS BOARDon January 15, 1954, issued and duly served upon the partieshis report on objections, in which he recommended that oneof the objections be sustained and others overruled, made norecommendations as to another objection, and recommendedthat the Board set aside the election and direct a new election.As the number of challenged ballots was sufficient to affect theresults of the election, he considered the eligibility of the chal-lenged voters and recommended that 1 challenge be sustainedand the other 2 overruled. Thereafter, all the parties filedexceptions to the Regional Director's report.The Objections(1) On September 1, 1951, the Employer and the Intervenorsigned a contract for 1 year, with provision for automaticrenewal absent notice on or before August 1 of each year ofintent to terminate. Under this provision the contract had beenautomatically renewed for the year ending September 1, 1953.This contract contained a clause permitting either party toreopen it during its term to renegotiate wage rates. The peti-tion in this case was filed July 2, 1953. On July 8, 1953, noticeof hearing was issued. Thereafter, in response to a requestfor a wage reopening by the Intervenor pursuant to the termsof its agreement, the Employer met with the Intervenor and onJuly 17, 1953, signed a supplementary agreement increasingwage rates effective July 20, 1953. The entire contract betweenthe parties, including the new wage rates, was automaticallyrenewed on August 1, 1953, for another yearly period. Theelection in this case was held on September 20.In its objections to the election the Petitioner contendedthat the wage revision agreement, executed during the pendencyof the representation question in this case, interfered with thefree exercise of a choice of representatives by the employees.In his report the Regional Director found, in effect, that theparties intended by this supplementary agreement to grant awage increase not only for the balance of the term of the exist-ing contract but also for the ensuing term of its renewal. Heaccordingly found that the negotiation of the wage increaseduring the pendency of the representation question interferedwith the employees' freedom of choice and recommended thatthe election be set aside. The Employer and the Intervenorexcepted to this recommendation. We find merit in their excep-tions. As the Regional Director impliedly recognized, the mereraising of a representation question by another union does notsuspend the rights of an incumbent union under its existingcontract, nor does the granting of any benefits to a contractingunion by an employer pursuant to a current contract affordground for setting aside an election. In the instant case, as thegranting of a wage increase for the balance of the term of thecontract ending September 1, 1953, was within the scope ofthe wage reopening clause in that contract, the increase would THE COOLIDGE CORPORATION5not warrant setting aside the election.'The Regional Directorascribed to the parties an intent to extend the increase beyondthat date.While we find nothing inthe wage revision agreementitself which binds the Employer to continue the increase beyondSeptember 1, 1953, we recognize that the increase will in alllikelihood be continued in effect.This does not, however,changeour view of the validity of the objections. Accordingly, weoverrule the Petitioner's first objection.(2) In its second objection the Petitioner alleges that duringthe preelection period the Employer interrogated employeesand that the Employer'spresident called employees into hisofficeand made coercive statements to them.The RegionalDirector found that small groups of employees were calledintoCoolidge'sofficeas various times outside of workinghours during the months of July and August and up to September10, 1953. Attendance was not compulsory and Coolidge did notmake any statements which could be construed as coercive.In view of his recommendation that the election be set asideon other grounds,the Regional Director refrained from rulingon this second objection. The Petitioner and the Employer bothexcepted to this failure to rule. In view of the matters set forthin the Regional Director'sreport, we do not believe that theforegoing objection and exceptions of the Petitioner raise anysubstantial or material issues with respect to conduct affectingthe results of the election.Accordingly,we overrule this objec-tion.(3) ThePetitioner objected to the mailing of a number ofletters and other materials to the employees by the Employerbefore the election.The Regional Director found that none ofthismaterial exceeded the permissible bounds of campaignpropaganda and recommended that the objection be overruled.The Petitioner excepted to this finding and recommendation,but does not specify the basis for its exception.Accordingly,we will overrule the objection.(4) The Petitioner objected to various alleged activities of theEmployer'ssupervisors during the preelection period. TheRegional Director found that no evidence was submitted ordeveloped during his investigationwhichsupported the allega-tions of this objection, and recommended that it be overruled.The Petitioner excepted without,however,stating the groundsfor its exception.We will accordingly overrule this objection.The ChallengesThree ballots were challenged on the ground that the em-ployees who cast them were supervisors within the meaning oftheAct and were not eligible to vote. The Regional Director3Member Murdock would end the paragraph at this point.Inasmuch as he believes theremainder of the paragraph is unnecessary to the disposition of the case he dissociates him-self from the remainder of the paragraph. 6DECISIONSOF NATIONAL LABOR RELATIONS BOARDfound that 1 such employee, Cecil Fore, was a supervisor andrecommended that the challenge to his ballot be sustained.However, he found that the other 2 employees, Elam andPritchett, were not supervisors and recommended that the chal-lenges to their ballots be overruled. The Petitioner excepted tothis finding and contends that all 3 employees are supervisors.As no exception was taken to the Regional Director's actioninsofar as he found that Fore was a supervisor, we adopt thisfinding and sustain the challenge to his ballot. As the othertwo challenged ballots are insufficient to affect the results ofthe election,4 we find it unnecessary to rule on them.Accordingly, we will overrule the objections to the election,and as the majority of the ballots were cast in favor of the Inter-venor, we will certify it as the representative of the employeesin the appropriate unit.[The Board certified Coolidge Corporation Independent Unionas the designated collective-bargaining representative of allproduction and maintenance employees employed by the Em-ployer at its Middletown, Ohio, plant, including leadmen, in-spectors, and shop clericals, but excluding office clericalemployees, draftsmen, engineers, guards, and supervisors asdefined in the Act.]Member Beeson took no part in the consideration of theabove Supplemental Decision and Certification of Represen-tatives.4As we have sustained the challenge to Fore's ballot, the maximum number of valid votescast, including the 2 other challenged ballots, would be 95, of which the Intervenor received 48.STEAMSHIP TRADE ASSOCIATION OF BALTIMORE, INCOR-PORATED and INTERNATIONAL LONGSHOREMEN'S ASSO-CIATION, Petitioner. Case No. 5-RC-1363. March 23, 1954DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Sydney Smith,hearing officer. The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby af-firmed.'Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaningof the National Labor Relations Act.'The name of the Employer as it appears in the formal papers was amended at the hearingto the form shown above.108 NLRB No. 3.